*298Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered June 3, 2002, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of seven years and one year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility. The evidence clearly established that the parole officers were performing a lawful duty pursuant to their authority to perform searches of parolees, that defendant intended to prevent such a search of his person, and that with such intent he caused physical injury to one of the officers.
The record establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Counsel’s lack of objection to the court’s charge did not deprive defendant of a fair trial or affect the result (see People v Hobot, 84 NY2d 1021, 1024 [1995]).
Defendant’s challenges to the People’s summation and the court’s charge, each of which requires preservation, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Saxe, Williams and Friedman, JJ.